Case 1:18-cv-22891-LFL Document 184 Entered on FLSD Docket 04/29/2020
                                                        FILED  BY     Page 1 of 1
                                                                         D.C.

                                                                                                 AF2 2S 221
                                                                                                  ANGEI.A E.NOBLE
                             IJNITED STATES DISTRICT COURT                                       CLERK U S DISI CQ
                             SOUTHERN DISTRICT OF FLORIDA                                        s.o.oFFuk.-MIAMI

                                 CASE NO.18-CV-22891-LOUlS


  EUGEN BEJARANO SADER,
  Plaintitàl




  JOSE M .PADRON,Defendant.




          NOTICE TO PROCEED PRO SE

                The tmdersigned,JOSE M .PADRON,hereby tiles thisNotice to Proceed Pro Se,in the
  abovestyled case,and would requestthatcopies ofa11future pleadings mzd documentsbe sen'
                                                                                        ed upon
  him .
                Datedthis      day ofApril,2020.




                                                Jose M .Padron
                                                Defendant
                                                16900 South DixieHighway
                                                M iami.Florida33157
                                                lïrllCt
                                                      il:illlrf/'jl
                                                                  ))1)C'l1klalllitlll)i.ct)I1)
